 1
 2
 3
 4
 5                                  DISTRICT COURT OF GUAM
 6                                      TERRITORY OF GUAM
 7
 8   WASHINGTON D. C. SEATTLE CITY          ) CIVIL CASE NO. CV18-00038
     MANUFACTURING INC., JAYDEEN            )
 9   CATHERINE DELA CRUZ (Pro Se)           )
                                            )
10               Plaintiffs,                )
                                            ) REPORT AND RECOMMENDATION
11               vs.                        )
                                            )
12   BANK OF GUAM SANTA CRUZ BRANCH, )
     BANK PACIFIC ASPINALL LANE             )
13   HAGATNA BRANCH, BANK OF HAWAII )
     2ND FLOOR OF BOH BLDG., FIRST          )
14   HAWAIIAN BANK MAITE BRANCH,            )
                                            )
15               Defendants.                )
                                            )
16   ______________________________________ )
17          This matter is before the court on Plaintiff Jaydeen Catherine Dela Cruz’s Application to
18   Proceed Without Prepaying Fees or Costs (the “Application”) based upon a complaint filed on
19   October 15, 2018 against the above named Defendants and Defendant Bank of Hawaii’s Motion
20   to Dismiss.
21          On October 15, 2018, Plaintiffs filed their complaint against the Defendants.
22          On October 29, 2018, Plaintiffs filed an Amended Complaint.
23          On November 19, 2018, Plaintiffs filed a First Amended Complaint and a Second
24   Amended Complaint against said Defendants.
25          On December 6, 2018, Plaintiffs filed a Third Amended Complaint.
26          On December 12, 2018, Defendant Bank of Hawaii filed its Motion to Dismiss.
27          In her original application, Ms. Dela Cruz states that she received “a lot of money” from
28   various sources, including a business or self-employment, rent payments, pension, disability,
 1   gifts and other sources. The court indicated that before it could determine whether Ms. Dela
 2   Cruz was qualified to proceed in forma pauperis, without paying the necessary fees, it needed to
 3   know exactly how much Ms. Dela Cruz had received from each of those sources. Accordingly,
 4   the court ordered Ms. Dela Cruz to file no later than December 24, 2018, an amended
 5   application that distinctly specified the amount of money she had received or expected to
 6   receive from each of the sources listed in paragraph 3(a)-(f).
 7          On December 19, 2018, Plaintiffs filed an Amended Complaint against all Defendants.
 8          On December 26, 2018, Plaintiffs filed another Amended Complaint against all
 9   Defendants and at the same time filed another Amended Application to Proceed without
10   Prepayment of Fees and Affidavit by Ms. Dela Cruz.
11          The complaint alleges federal court jurisdiction based upon diversity of citizenship.
12   However, in a subsequent part, the complaint alleges federal jurisdiction based upon
13   Discrimination, Fair labor Standards, Injunction, and Civil Rights.
14          The court has reviewed Plaintiffs’ Amended Complaint and it appears from the
15   Amended Complaint that this court has no jurisdiction over the Amended Complaint. There is
16   lack of complete diversity in as much as Bank of Guam and Bank Pacific are Guam corporations
17   and thus citizens of Guam.
18          Similarly Plaintiffs appear to allege jurisdiction based upon a federal question alleging
19   Discrimination, Fair labor Standards, Injunction, and Civil Rights violations. In that regard, the
20   court notes that Plaintiffs have amended their complaint six times and none of the amended
21   complaints which have been filed state a cognizable claim for relief. Thus, the court agrees with
22   Defendant Bank of Hawaii that Plaintiffs’ claims fail to state any valid basis upon which relief
23   can be granted. .
24          In essence, Plaintiffs’ Amended Complaint is unintelligible.
25          In Ms. Cruz’s most recent Application to Proceed Without Prepaying Fees or Costs, she
26   still alleges that she receives income from the sources identified in paragraph 3(a)-(f) and states
27   below it “a little bit of money. $980,000.00,” although she does state that she has no money in
28   any bank account and does not receive any wages. Thus, the court presumes that she is not

                                                  Page -2-
 1   employed. Thus, it appears that she may qualify for the relief she requests from the court.
 2          In light of the court’s finding, however, that this court has no jurisdiction over this
 3   Amended Complaint, the court recommends that Defendant Bank of Hawaii’s Motion to
 4   Dismiss be granted. Furthermore, the court recommends a dismissal with prejudice of the
 5   Amended Complaint since Plaintiffs have amended it six times and despite the numerous
 6   amendments, the Amended Complaint continues to fail to state any valid basis upon which
 7   relief can be granted against the Defendants.
 8                                       RECOMMENDATION
 9          IT THEREFORE IS RECOMMENDED that the district court deny Ms. Dela Cruz’s
10   application to proceed in forma pauperis and instead grant Defendant Bank of Hawaii’s Motion
11   to Dismiss for the following reasons:
12          1. The district court has no diversity jurisdiction over the Amended Complaint.
13          2. Plaintiffs’ Amended Complaint fails to state any valid basis upon which relief can be
14   granted against the Defendants.
15
16                                                                /s/ Joaquin V.E. Manibusan, Jr.
                                                                      U.S. Magistrate Judge
17                                                                Dated: Jul 18, 2019
18
19                                               NOTICE
20          Failure to file written objections to this Report and Recommendation within
     fourteen (14) days from the date of its service shall bar an aggrieved party from attacking
21   such Report and Recommendation before the assigned United States District Judge. 28
     U.S.C. § 636(b)(1)(B).
22
23
24
25
26
27
28

                                                  Page -3-
